Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Wrkich on July 29, 2021.
The application has been amended as follows: 
(i) Cancel claim 25.
(ii) In the specification, replace paragraphs [0001] and [0002] with the following:
--
[0001] This application is a divisional of USSN 15/570.822, filed October 31, 2017, which is the National Stage application for PCT/US2016/034768, filed May 27, 2016, which claims priority to and the benefit of USSN 62/205,977, filed August 17, 2015; USSN 62/206,004, filed August 17, 2015; USSN 62/171,616, filed June 5, 2015; and USSN 62/171,590, filed June 5, 2015.
[0002] This invention also relates to: concurrently filed PCT Application entitled, “Supported Metallocene Catalyst Systems for Polymerization”; PCT Application No. PCT/US2016/034784, filed May 27, 2016 entitled, “Metallocene Catalyst Compositions and Polymerization Process Therewith”; and PCT Application No. PCT/US2016/034760, filed May 27, 2016 entitled, “Single Reactor Production of Polymers in Gas or Slurry Phase”.
--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s claim amendments have overcome the rejections of the record, which place the instant claims in the condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765